Citation Nr: 1736804	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  15-03 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hypertension with chronic kidney disease of the right kidney.

2.  Entitlement to special monthly compensation (SMC) based on being permanently housebound.

3.  Entitlement to SMC based on the need for the regular aid and attendance of another person.

4.  Entitlement to SMC, at a rate higher than that based upon the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1981 to August 2001.

The issues come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by a Regional Office (RO) of the Department of Veteran's Affairs (VA) in Louisville, Kentucky, where benefits claims involving contaminated water at Camp Lejeune are processed.

In an October 2015 signed correspondence, the Veteran requested that his hearing request be withdrawn, and he has not since requested another hearing.  As such, his hearing request is withdrawn.  38 C.F.R. § 20.704 (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for diabetes mellitus, and entitlement to SMC, at a rate higher than that based upon the need for regular aid and attendance of another person are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a single disability rated as 100 percent disabling and, therefore, is not eligible for SMC based on being permanently housebound.

2.  The Veteran is in need of the regular aid and attendance of another person as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for SMC based on being permanently housebound have not been met.  38 U.S.C.A. §§ 1114(s), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.350(i) (2016).

2.  The criteria for SMC as due to the need for regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114(l), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SMC is payable under 38 U.S.C.A. § 1114(l) if, as the result of service-connected disability, a veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person as determined under criteria enumerated in 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the veteran was in need of regular aid and attendance of another person: (1) inability of a veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of a veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran was unable to perform should be considered in connection with his former condition as a whole.  It is only necessary that the evidence establish that the veteran was so helpless as to need regular aid and attendance, not that there was a constant need for aid and attendance.  38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant SMC based on the need for aid and attendance).

SMC is also payable if a veteran is permanently housebound.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The law provides for two avenues through which to receive this benefit: "statutorily housebound," see 38 C.F.R. § 3.350(i)(1), and "housebound-in-fact," see 38 C.F.R. § 3.350(i)(2).  Under both avenues, the veteran must first have a single service-connected disability rated as 100 percent disabling.  38 C.F.R. § 3.350(i).  To be found statutorily housebound, the veteran must have additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 C.F.R. § 3.350(i)(1).  To be found housebound-in-fact, the Veteran must be permanently housebound by reason of service-connected disability or disabilities.  38 C.F.R. § 3.350 (i)(2).  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  Id. 

Several separately rated disabilities cannot be combined to achieve a single 100 percent rating in order to qualify for SMC.  VAOGCPREC 66-91 (Aug. 15, 1991).  A total disability rating for individual unemployability (TDIU) based on a single disability does, however, qualify as a single 100 percent rating for the purposes of section 3.350.  Bradley v. Peake, 22 Vet. App. 280, 293 (1998).

In this instance, a review of the Veteran's ratings history shows that he is not eligible for SMC based on being permanently housebound because he does not have a single disability rated as 100 percent disabling.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  His highest rated individual service-connected disability is PTSD, rated as 70 percent disabling.  The Board notes that he has not been awarded a TDIU.  Accordingly, the Veteran does not have a single disability rated as 100 percent disabling; there is no doubt to be resolved; SMC based on being permanently housebound is not warranted.  38 U.S.C.A. §§ 1114(s), 5107(b); 38 C.F.R. §§ 3.102, 3.350(i).

On the other hand, a review of the claims file shows that the Veteran is eligible for SMC based on the need for A&A of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The Veteran reports that he requires the regular aid and attendance of another person, specifically his wife and daughter.  He contends that the functional impairment caused by his service-connected disabilities, in particular his residuals of lumbar spine strain, hypertension with chronic kidney disease of the right kidney, residuals of anal fistula removal, PTSD, and migraine headaches prevent him from independently being able to bathe, prepare meals, and attend to the wants of nature without assistance.

In January 2013, the Veteran's wife wrote to report that since 2010 she had been primarily taking care of her husband, who needed assistance at all times.  In 2012, their daughter had transferred to a college near them in order to also provide assistance to the Veteran.  The Veteran's wife reported that the Veteran had difficulty getting out of bed, and was at high risk for falls.  She described her daily routine as involving bathing and dressing the Veteran, preparing his meals, administering his medications, cleaning spills, assisting him in attending to the wants of nature, adjusting his back braces, and taking him to medical appointments.  

In October 2013, the Veteran was afforded an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The examiner indicated that the Veteran was unable to feed himself, and noted that the Veteran's heavy dosage of medications had side effects.  The Veteran was unable to prepare his own meals, and he also needed assistance in bathing and tending to other hygiene needs.  The examiner listed diabetes, renal cell cancer in remission, and rectal fistula as the diagnoses necessitating the level of assistance described, and peripheral neuropathy as restricting the level of activities and functions.  The Veteran's caregiver and a nurse reportedly administered his medications due to memory loss, such that the examiner indicated the Veteran required care with medication management.  The Veteran was able to manage his own financial affairs.  The Veteran sat in a manual wheelchair during the examination, and was noted to need aids for locomotion of even one block.  He also had difficulty with his gait due to numbness in his legs, and difficulty gripping and performing activities of daily living due to numbness and neuropathy.  

In November 2013, the Veteran wrote that he used a power wheelchair due to lost mobility in his legs and feet, and that a caregiver provided his care.  He reported that he was unable to dress or undress, and a caregiver helped him with his hygiene.  He indicated that he needed assistance when going to the bathroom.  He described his caregiver as protecting him from the dangers and hazards of daily living.  

The Veteran was most recently afforded a June 2015 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The examiner indicated that the diagnoses responsible for the level of assistance necessary were diabetes, pancreatectomy, splenectomy, renal cell cancer, hypertension, anal fistulectomy, and lumbar spine arthritis.  The Veteran was able to feed himself; however, he was unable to prepare his own meals because of memory loss.  He required assistance in bathing and tending to other hygiene needs.  For example, his wife assisted him fully to transfer from his wheelchair to the shower and assisted him in cleaning himself in the shower.  The Veteran was not legally blind, and the Veteran required nursing home care; however, family members provided assistance and care at home, along with assistance from Home Health.  In addition, the Veteran required medication management due to his memory loss.  The Veteran was seated in a wheelchair during examination.  The Veteran was noted to use diapers due to incontinence after his anal fistulectomy, and to require assistance to dress.  He experienced decreased leg strength due to neuropathy from diabetes and lumbar spine arthritis, and was unable to walk or bear weight on his legs.  The examiner indicated that the Veteran's loss of memory, due to PTSD, and dizziness due to migraine headaches limited his self-ambulation.  The Veteran relied on his family and a manual wheelchair for all travel beyond his home.  In addition, neuropathy limited his physical ability to walk.  

The Board has reviewed the complete record noting that the medical evidence and lay statements of the Veteran and his wife show the Veteran's difficulties with bathing, dressing, using the bathroom, preparing meals, taking medications, and managing his daily personal care as a result of his combined service-connected conditions, particularly his PTSD, migraines, lumbar spine disability, residuals of fistula, and hypertension with chronic kidney disease of the right kidney.  This amounts to inability to keep himself ordinarily clean and presentable; inability of the Veteran to dress or undress himself; inability to attend to the wants of nature; and incapacity, mental or physical, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  Importantly, a Veteran need only show one of these factors to establish entitlement to SMC based on the need for regular aid and attendance of another person.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).  Resolving all reasonable doubt in favor of the Veteran, the Board finds that SMC based on the need for regular aid and attendance of another person is warranted.  38 U.S.C.A. §§ 1114, 5107(b); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a).


ORDER

Entitlement to SMC on the basis of being permanently housebound is denied.

Entitlement to SMC on the basis of the need for the regular aid and attendance of another person is granted.


REMAND

The Veteran contends that he is entitled to service connection for diabetes mellitus, type II, to include as secondary to service connected hypertension with right kidney disease.  The Veteran was afforded a VA examination in January 2013; however, in providing an opinion regarding the secondary theory of causation, the examiner indicated it was less likely than not the hypertension with right kidney disease caused the diabetes mellitus, but did not address whether it could have aggravated the diabetes mellitus.  As such, the opinion is inadequate and remand is necessary to obtain another VA opinion that addresses etiology.

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  The only issue previously described on appeal was entitlement to SMC based on the need for regular aid and attendance; however, the Veteran is deemed to be seeking the highest SMC rating available.  As such, the Board is remanding the question of whether a higher SMC is warranted because of service-connected disabilities, and finds that another examination is necessary.  

The most recent July 2015 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance form, did not attribute the Veteran's incapacity to any one specific service-connected disability.  Rather, the examiner considered the collective impact of service-connected, and non-service connected conditions, without distinguishing between them.  This lack of information does not allow for maximization of benefits.  See Breniser v. Shinseki, 25 Vet. App. 64, 77-78 (2011) (holding "that a claimant who is in receipt of SMC cannot establish entitlement to a second rate of SMC under section 1114(l) based on the need for aid and attendance-and, hence, a higher rate of SMC under section 1114(o)-unless the claimant's need for aid and attendance arises from a disability other than that for which the claimant is already in receipt of SMC."  (emphasis in the original)); cf. Bradley v. Peake, 22 Vet. App. 280, 294 (2008) ("The Secretary is required to maximize benefits.")  Where the examination fails to attribute the Veteran's incapacity to specific service-connected conditions, which cannot be discerned from this report, remand is necessary.  On remand, it is necessary for an examiner to distinguish the impact of the individually service-connected disabilities, so that the RO can ascertain the highest SMC available to the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion regarding the nature and etiology of the Veteran's diabetes mellitus, and whether it is related to service, or related to his service-connected hypertension with right kidney disease.  The examiner must be provided access to, and review, the electronic claims folder, to include records on VBMS and Virtual VA.  An examination should only be scheduled if the medical professional deems it necessary.  The examiner should opine whether it is at least as likely as not that the Veteran's diabetes mellitus is: 

(a) caused by or incurred in service; or

(b) (i) caused or (ii) aggravated (permanently worsened) by service-connected hypertension with right kidney disease.

A complete rationale should be provided for all opinions reached.  

2.  Then, schedule the Veteran for a VA Aid and Attendance Examination of all service-connected disabilities to determine the level of regular aid and attendance required by the Veteran, to include whether there is a need for a higher level of care.  The examination must be conducted by a VA physician, as required by law (see 38 U.S.C.A. § 1114(r)(2)).  All indicated tests and studies should be conducted.  The electronic claims folder, to include VBMS and Virtual VA records, should be made available to the VA physician for review before the examination, and such review should be noted in the report.  It is requested that the guides for conducting aid and attendance examinations be used, and that all clinical findings as to the service-connected disabilities be set forth in detail.

If the Veteran is unable to attend a VA examination due to his current medical condition, the AOJ should attempt to arrange for an on-site examination by the VA examiner at the Veteran's current residence.  If an on-site examination is not possible, the VA examiner is asked to offer the requested opinions following a comprehensive review of the claims file.

The VA physician is requested to offer the following opinion:

Do the Veteran's service-connected disabilities, as a whole and without consideration of other disabilities, result in such impairment that it would require a higher level of care consisting of the daily personal health care services of a skilled provider without which the veteran would require hospital, nursing home or other institutional care?  Specifically differentiate which service-connected disability results in which impairment where possible.  To assist in determining whether a service-connected disability amounts to "loss of use" the examiner should provide a detailed objective description of remaining function, quantitative assessment of strength, and description of any pain that affects use.

If health care services of a skilled provider are needed, is the Veteran's current caregiver providing qualifying services (e.g., physical therapy, daily injections, placement of indwelling catheters, etc.) under a physician's regular (at least monthly) supervision or the supervision of a licensed health care professional?  If a relative or other member of the Veteran's household performs personal health-care services, he or she must be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  38 C.F.R. § 3.352(b)(4).

The examiner must provide a thorough explanation for any opinion(s) offered, citing to the examination findings or other evidence in the record when necessary to support the conclusions reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.

3.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


